Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered April 2, 2001, convicting him of mur*876der in the second degree, conspiracy in the fourth degree, tampering with physical evidence, and hindering prosecution in the first degree, upon a jury verdict, and imposing sentence. By decision and order dated June 24, 2002, this Court modified the judgment, on the law, by reversing the convictions under the second count of the indictment of murder in the second degree, the third count of the indictment of conspiracy in the fourth degree, and the sixth count of the indictment of hindering prosecution in the first degree, vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified the judgment was affirmed (see People v Hafeez, 295 AD2d 624 [2002]). By order dated June 10, 2003, the Court of Appeals modified the decision and order of this Court by reinstating the defendant’s conviction of conspiracy in the fourth degree, and remitted the matter to this Court for consideration of the facts (see People v Hafeez, 100 NY2d 253 [2003]).
Ordered that the judgment, as modified by the decision and order of this Court dated June 24, 2002, and by the opinion of the Court of Appeals dated June 10, 2003, is affirmed.
The Court of Appeals remitted the matter to this Court, in effect, pursuant to CPL 470.25 (2) (d) and 470.40 (2) (b), for consideration of the facts. However, as the defendant has not raised any issues of fact or contended that the jury verdict was against the weight of the evidence, we decline to review the facts in the exercise of our interest of justice jurisdiction (see People v Khalek, 253 AD2d 892 [1998]; People v Colon, 246 AD2d 604 [1998]). Feuerstein, J.P., Schmidt, Adams and Crane, JJ., concur.